Citation Nr: 1441494	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran reported active duty from January 1978 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran appeared before the undersigned at a Travel Board hearing conducted in April 2014.  A transcript of that hearing is of record and has been associated with the claims file. 


FINDINGS OF FACT

1.  Prior to February 14, 2011, the Veteran's anxiety disorder NOS was manifested by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  From February 14, 2011, the Veteran's anxiety disorder NOS is manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  Prior to February 14, 2011, the criteria for an evaluation in excess of 10 percent for anxiety disorder NOS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9410 (2013).

2.  From February 14, 2011, the criteria for an evaluation of 30 percent, but no higher, for anxiety disorder NOS have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9410 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In a letter dated in January 2009, the RO advised the claimant of information necessary to substantiate his service connection claim, including how the RO determines disability ratings and effective dates.  

The Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Any defect in the notice is found not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, in a letter dated in May 2011, the RO advised the claimant of information necessary to substantiate an increased rating claim.  He was advised of various types of lay, medical, and employment evidence that could substantiate his claim, and of his and VA's respective obligations in obtaining such evidence.  The Veteran was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has satisfied its duties to assist the Veteran in the development of his claims.  His service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Select private treatment records have also been obtained.  The Veteran reported that he was currently receiving disability benefits through the Social Security Administration during his April 2014 hearing.  Normally, VA has a duty to attempt to obtain SSA records in this circumstance, when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit Court acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit Court rejected the appellant's argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  The Federal Circuit Court defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321.  The Federal Circuit Court made clear that, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id.  The Federal Circuit Court therefore concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323 .

Here, the Veteran testified that the additional Social Security records would not be necessary to the adjudication of his VA claim.  He indicated that the records were likely to be copies of VA treatment records.  The Veteran's SSA records would not aid in substantiating his claim because they would not "give rise to pertinent information" concerning his psychiatric disorder, which is not already of record.  Further, because there is no reasonable possibility that his SSA records would assist in substantiating these currently appealed claim, although VA is on notice that he is in receipt of SSA disability benefits, the Board finds that there is no duty to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, as discussed herein, the Veteran underwent VA examinations in July 2009 and May 2011.  The examinations are considered adequate to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board acknowledges that the Veteran's most recent examination is three years old.  However, the Veteran has not indicated that his disability has increased in severity, but rather that his current rating does not properly encompass the severity of his disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Finally, the Veteran was provided an opportunity to set forth his contentions during a Travel Board hearing before the undersigned in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO hearing officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, the undersigned VLJ identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating - General

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service treatment records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The period for consideration in this case extends from the effective date of the grant of service connection (June 6, 2008) to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III. Rating Mental Disorders

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  The Board has also considered that the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2013).  While not dispositive, the GAF score is relevant to the rating analysis.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.
The Veteran's service-connected anxiety disorder NOS has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9410, which follows the General Rating Formula for Mental Disorders, indicating:

A 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

IV. Analysis

Service connection for anxiety disorder not otherwise specified (NOS) was granted in an August 2009 rating decision with an initial 10 percent rating assigned.  The Veteran argues that this rating does not adequately represent the totality and severity of his symptoms.  

During the VA examination in July 2009, the Veteran reported that he was living with his wife and son.  He further indicated that he quit drinking alcohol in April 2009 after an incident where he "blacked out" and his wife called the police.  He was transported to the hospital for evaluation.  He denied feeling suicidal but he became argumentative when leaving the hospital and was eventually cited for trespassing at the hospital when asked to leave.  He stated that his wife feels he becomes upset over minor things and they have had some conflict regarding that but he "generally feels close to his wife and son and feels as if he loves them."  The Veteran reported associating with people where he swims on a daily basis and that he enjoys using the computer.  He also indicated he was learning to play the mandolin.  The Veteran stated that he was not working and last worked in June 2008 but he left because of an incident at work that left him on short-term disability.  He reported difficulty coping with the stress in that position.  He had plans to attend community college.  

The Veteran endorsed intrusive thoughts of blood and some nightmares causing some sleep difficulties.  He did not report any avoidance symptoms, was able to think and talk about the assault he experienced in the military but did avoid reminders.  He said he is able to express his feelings and feels close to other people but is hypervigilant around strangers.  He stated he had significant anxiety when going to a home with strangers, even causing him to refuse to go places when he will not know everyone there.  He generally denied any other mental health conditions, specifically feeling depressed.  He was casually dressed and well groomed for the appointment.  He generally spoke freely and spontaneously throughout the interview session and his speech was clear in articulation in easily understandable.  He was correctly oriented to person, place, time, and purpose.  His thoughts were logical and goal directed with no signs of hallucinations, delusions, or preoccupations.  His affect was within normal limits, and mood was happy.  The examiner even noted that the Veteran laughed several times during the session.  His attention, concentration, and memory were intact.  The examiner assigned a GAF score of 68 related to the anxiety disorder and an overall GAF score of 55.  

Private treatment records dated in October 2010 from Dr. L.P. note that the Veteran was "enjoying stable emotional functioning, with no significant anxiety bouts or problems sleeping."  Although he was not working or taking classes, he was busy with "domestic activities" and was exercising at least three times per week.  His mood and anxiety were described as "stable over the past several weeks."  Dr. L.P. noted that the Veteran's affect was appropriate to content and generally positive.  The Veteran reported that things were going well in terms of his emotional state, anxiety control, and interactions with his wife.  
  
VA treatment records from February 14, 2011 note that the Veteran went to the VAMC complaining of suicidal ideation and reporting all symptoms of depression and anxiety.  He was described as neatly dressed with a depressed mood and flat affect.  His thought process was considered influenced by his depressed state, he did not endorse any delusions or unusual thoughts.  His insight/judgment was fair and he was oriented to date and place.  Although he originally reported suicidal ideation, he denied any plan, means, or intent.  His attention was somewhat distracted and his memory was fair.  The examiner assigned a GAF score of 45 but found the Veteran "safe to discharge at this time" to his home.  

The next day, the Veteran returned for a mental health consult.  He indicated he was taking Abilify for 2 years and Celexa for 3 to 4 years daily for anxiety.  He stated that he has anxiety in public areas and denied any history of psychiatric hospitalization or suicide attempt.  He was described as casually dressed and groomed.  He was pleasantly conversant, his speech clear, his mood was subdued, and his affect was euthymic.  

In April 2011, the Veteran presented to the Emergency Department after an intentional overdose on an "unknown quantity of prescribed clonazepam and aripiprazole after an argument with his wife.  He was observed overnight.  The medical staff found his physical examination "unremarkable" except for a "somewhat flattened affect and occasional irritability when talking about marital discord."  The Veteran denied any suicidal or homicidal ideation "in the absence of his wife's nagging."  

During the VA examination in May 2011, the Veteran reported that he and his wife separated since his psychiatric hospitalization.  Prior to the hospitalization, police were called to the home, as the Veteran broke a chair and threw a computer.  He was tazed by the police for failing to cooperate.  His wife was granted a restraining order against the Veteran and served it to him while he was in the hospital.  

The Veteran was described as dressed in clean, casual clothing with a restricted affect and an anxious mood.  His insight and judgment were described as limited.  There were no signs of psychosis noted and he denied hallucinations and delusions.  The Veteran reported that he was living with his brother and sister-in-law, where he moved after he left the hospital in April.  He indicated that he and his wife fought throughout the marriage but arguments had recently increased in intensity.  He stated that he was not working and had last worked for 2 weeks in the Fall of 2010 but left because he could not "handle it."  He noted that he has difficulty accepting direction from other people.  The Veteran stated that he is still interested in technology and reads magazines and surfs the internet to learn more about computers.  He stated that he stopped smoking marijuana since he left the hospital and has similarly stopped taking psychoactive drugs.  

The Veteran reported that he has not made additional suicide attempts and does not endorse suicidal or homicidal ideations.  He complained that he slept poorly, described his mood as flat, and denied feelings of sadness.  He said that he has difficulty going in public and that he suffers intrusive thoughts when he thinks about blood.  He is hypervigilant around strangers but feels that he is able to express his feelings and get close to others.  He was assigned a GAF score of 45.  The examiner indicated that the Veteran would be able to work in a setting where he had limited contact with others and his duties were circumscribed.  

VA treatment records from April 2012 to April 2013 indicate that the Veteran continued mental health treatment for anxiety related to his divorce and custody arrangement.  

During the hearing in April 2014, the Veteran stated that he gets sleep every night but wakes up in the middle of the night and "can't get [his] head to stop turning and think about doing things that happened recently."  He indicated that he was currently dating but did not have a girlfriend and that he and his son "get along great."  With his son, he plays computer games and visits museums.  The Veteran volunteers.  He stated that he has siblings that he gets along with, but not their spouses.  He indicated that he is going to school to get a Bachelor's degree in media and electronic arts.  He noted that he has a few friends that he will go to the movies with but he likes to sit in that back row and that he will go to some music events, depending on the venue.  

A. Prior to February 14, 2011

Based on the above, the Board finds that an initial rating in excess of 10 percent is not warranted.  He did not demonstrate symptoms such as depression, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  More importantly, he did not demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  To the contrary, while he endorsed symptoms of anxiety and reported that he was not working because of the stress related to his job, he denied feelings of depression and his mood was described as "happy."  He described living with his wife and son and feeling that he was "close" to the both of them.  Further, though not dispositive, the examiner assigned an anxiety-related GAF score of 68, corresponding with mild symptoms including difficulty in social, occupational, and school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  

Therefore, in view of the foregoing discussion, the Board concludes that the 10 percent initial rating assigned to the Veteran's service connected anxiety disorder NOS appropriately compensates him for the level of his psychiatric impairment for the period prior to February 14, 2011.



B. From February 14, 2011

The Board finds that the Veteran's symptoms beginning in February 2011 more closely approximate the criteria for a 30 percent rating.  In this regard, although panic attacks and memory loss are still not demonstrated the Veteran did show symptoms of depressed mood, anxiety, suspiciousness, and impaired impulse control.  He was seen for complaints of increased depression and suicidal ideation on February 14, 2011 and even overdosed on medications in April 2011.  He was also routinely assigned a GAF score of 45, which also tends to support a rating greater than 10 percent.  Thus, in resolving all doubt in his favor, the Board finds that the totality of the evidence supports the assignment of a 30 percent rating from February 14, 2011.

While these symptoms certainly impose a measure of occupational impairment on the Veteran, the symptoms do not more closely approximate the criteria for a 50 percent evaluation.  The Board readily acknowledges that the Veteran endorsed suicidal ideation and that he may have attempted suicide in April 2011, although the event was not diagnosed as such.  There is also clear evidence that the Veteran had problems with impulse control when he smashed a computer and was eventually tazed due his inability to cooperate with police.  The disintegration of his marriage has also been considered.

However, the Board's attention is also drawn to the fact that the Veteran was not shown to have symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); and, impaired abstract thinking.  The Board certainly acknowledges that the presence of certain symptoms is not necessarily determinative. These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

The treatment records and VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 50 percent or higher rating.  To the contrary, the Veteran indicated he is sleeping every night and that he has a positive relationship with his son and his siblings.  He also described having an intimate relationship since the dissolution of his marriage.  He indicated during his personal hearing that he has friends that he will go out with, typically to venue-specific events.  Further, while he is not working, he reports that he attends school and enjoys learning about technology.  He also not reported suicidal ideation since that time.  

In other words, while he may have experienced problems with his marriage, which led to outbursts of anger, difficulty in establishing and maintaining effective work and social relationships is not shown.  While the Board acknowledges his GAF score of 45 regularly during this time, the Board finds his symptoms are more representative of a moderate impairment in his social and occupational function, a level of impairment better reflected in the criteria for a 30 percent evaluation.  There is also clearly no evidence to support a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, even though he had problems with impulse control and suicidal ideation.  Rather, at its worst, the findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with reduced reliability and productivity.

V. Extraschedular and other considerations

In deciding this claim, the Board acknowledges that the Veteran is competent to report his anxiety symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected anxiety disability has been provided by VA and private medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has also been given as to whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for the increased rating claim.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115 .  In Thun, the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted. A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating for his service-connected psychiatric disability. The applicable rating criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms.  Given that the applicable schedular rating criteria are adequate, and that the Board even awarded a higher staged rating for the Veteran's psychiatric disability, the Board need not consider whether the Veteran's psychiatric disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board notes that VA must address the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in increased rating claims when the issue of unemployability is raised by a Veteran or by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although the Veteran has stated that he is unable to work because of his anxiety disorder NOS, a claim for individual unemployability, reference is made to the Veteran's report that he is in school and pursuing an advanced degree.  He does not report that his psychiatric disability prevents him from attending college.  Such would tend to weigh against any finding that the Veteran is unable to work due to his service connected disability. Therefore, the Board finds that a claim for TDIU is not before the Board on appeal and is not part of this appeal.


ORDER

An evaluation in excess of 10 percent for the period prior to February 14, 2011 for anxiety disorder NOS is denied.

An evaluation in excess of 30 percent, but no higher, for the period from February 14, 2011 is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


